Name: Council Decision (EU) 2019/292 of 12 February 2019 on the authorisation to release EU classified information to third States and international organisations
 Type: Decision
 Subject Matter: EU institutions and European civil service;  information and information processing;  international affairs;  European Union law;  information technology and data processing;  cooperation policy
 Date Published: 2019-02-20

 20.2.2019 EN Official Journal of the European Union L 48/20 COUNCIL DECISION (EU) 2019/292 of 12 February 2019 on the authorisation to release EU classified information to third States and international organisations THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (1), and in particular Article 13 thereof and Annex VI thereto, Whereas: (1) The European Union concludes agreements on security procedures for exchanging and protecting classified information with third States and international organisations. (2) The Secretary-General, on behalf of the General Secretariat of the Council, may enter into administrative arrangements with third States and international organisations on security procedures for the exchange of classified information. (3) Pursuant to paragraph 37 of Annex VI to Decision 2013/488/EU, the Council is to take a decision to authorise the Secretary-General to release EU classified information to third States or international organisations under agreements on security procedures for exchanging and protecting classified information or administrative arrangements on security procedures for the exchange of classified information, HAS ADOPTED THIS DECISION: Article 1 1. Where an agreement on security procedures for exchanging and protecting classified information (security of information agreement) between the Union and a third State or international organisation is in force, and in accordance with Decision 2013/488/EU, the Secretary-General of the Council shall be authorised to release, in accordance with the principle of originator's consent, to that third State or international organisation EU classified information falling under the scope of the security of information agreement, up to the level determined by the Council Security Committee pursuant to paragraph 11 of Annex VI to Decision 2013/488/EU. The decision to release EU classified information to a third State or international organisation under a security of information agreement shall be taken by the Secretary-General on a case-by-case basis. 2. Where the Secretary-General of the Council has, upon approval by the Council and in accordance with Decision 2013/488/EU, entered into an administrative arrangement on security procedures for the exchange of classified information (administrative arrangement) with a third State or international organisation, the Secretary-General of the Council shall be authorised to release, in accordance with the principle of originator's consent, to that third State or international organisation EU classified information falling under the scope of and up to the level specified in the administrative arrangement. The decision to release EU classified information to a third State or international organisation under an administrative arrangement shall be taken by the Secretary-General on a case-by-case basis. 3. The Secretary-General of the Council may delegate the authority referred to in paragraphs 1 and 2 to senior officials of the General Secretariat of the Council. Article 2 This Decision shall repeal and replace the following Decisions: (1) Council Decision of 20 June 2011 on the release of information under permanent agreements with third States or international organisations on security procedures for exchanging classified information; (2) Council Decision of 20 June 2011 on the release of information under administrative arrangements with international organisations on security procedures for exchanging classified information. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2019. For the Council The President E.O. TEODOROVICI (1) OJ L 274, 15.10.2013, p. 1.